DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed August 4, 2022 (hereinafter “Reply”).
Claims 1 and 17 are amended.
Claims 3 and 9-16 are cancelled.
Claims 1, 2, 4-8, and 17-31 are pending.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 17, and 19-31 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Kim et al. (U.S. Pat. No. 10,664,861) (hereinafter “Kim”) in view of Allen et al. (U.S. Pat. No. 9,659,310 B1) (hereinafter “Allen”) and further in view of Makar et al. (U.S. Pub. No. 2014/0279050 A1) (hereinafter “Makar”). 

Claims 1 and 17: Kim, as shown, discloses the following limitations:
receiving, by a server, an indication that a customer […] has purchased a product (see at least [3:54-63]: the displays of FIGS. 1-3 can be presented to a provider by a mobile, handheld provider device and can aid in facilitating the generation of an instrument, such as a coupon and/or other discount offer for a provider's good, service and/or experience, which are sometimes referred to herein as a “deal”, “deal offer”, “promotion” and/or a “promotion offer”; see also at least [4:4-9]: the displays of FIGS. 1-3 can be used to provide a relatively simple, quick, and intuitive way for the provider to create promotions by using one or more third party machines, sometimes referred to herein as "the promotional system." Additional examples of the promotional system are discussed in connection with FIGS. 8 and 9; see also at least [4:32-46]; see also at least [4:37-38]: process 400 starts at 402 and waits for a user’s indication to create a promotion at 404; see also at least [4:62-5:4]: in response to determining at 406 that a user indication to create a promotion has been received (e.g., button 102 has been pressed or otherwise selected), process 400 proceeds to 408 and presents a display showing a proposed promotion comprising promotion parameters. In one example, the proposed promotion parameters can be programmatically generated based on the output(s) of one or more promotion creation algorithms, such as those discussed in greater detail herein or, for example, those discussed in connection with FIG. 5; see also at least [9:30-35]: FIG. 6 shows process 600, which is an example of an algorithm that may be used to monitor promotion analytics that can be subsequently processed to provide new promotion offers and/or a revised promotion offer (e.g., in accordance with process 500) and/or presented in a display, such as display 700 of FIG. 7; see also at least [7:47-54]: how well a promotion is selling can be determined based on, e.g., the number of promotions sold at a time within the range of availability (e.g., at 1:00 pm when the range of availability is 12:30-2:00 pm). In this regard, any current promotion parameters can be assigned a weighted value based upon trends that are determined in connection with the successfulness and/or unsuccessfulness of the promotions for that particular provider; see also at least [8:28-37]: the provider’s point-of-sale device can be configured to report some or all of the sales information (e.g., dollar amount received, time of day, profitability, etc.) to the promotional system, regardless of whether the sales information is related to a promotion. The non-promotion analytics can then be analyzed by the promotional system to determine how busy the provider is currently, when the provider's busiest/slowest times are historically, when the provider’s most/least profitable times are historically, and/or any other sales-related information; see also at least [8:38-41]: he processor can be configured to analyze the provider's available product inventory or service availability (e.g., how many open tables at a restaurant, how many open appointments, etc.); see also at least [8:47-67]: consumer transactions that are reported to the promotional system can also be weighed in the algorithm of process 500 for generating proposed promotion parameters; see also at least [9:55-63]: the promotional system and/or the provider system—i.e., both post purchase care facilities—can be configured to receive and/or monitor sales and/or other analytics data associated with the promotion offer. For example, at 606, the promotional system can be configured to keep track how many promotions have sold, the promotion value, the discount value, how quickly the promotions sold, where the promotions are sold, what other promotions were bought by the same or similar consumers, and/or any other data that may be analyzed by, e.g., process 500 see also at least [6:17-23] and [9:64-10:23]); 
identifying, by the server, e-commerce product purchase pattern data, a product type, and a classification of the product type […], the e-commerce purchase pattern data comprising prior purchase data based on a purchase of the product by the customer […] (see at least [7:47-54]: how well a promotion is selling can be determined based on, e.g., the number of promotions sold at a time within the range of availability (e.g., at 1:00 pm when the range of availability is 12:30-2:00 pm). In this regard, any current promotion parameters can be assigned a weighted value based upon trends that are determined in connection with the successfulness and/or unsuccessfulness of the promotions for that particular provider; see also at least [8:28-37]: the provider’s point-of-sale device can be configured to report some or all of the sales information (e.g., dollar amount received, time of day, profitability, etc.) to the promotional system, regardless of whether the sales information is related to a promotion. The non-promotion analytics can then be analyzed by the promotional system to determine how busy the provider is currently, when the provider's busiest/slowest times are historically, when the provider’s most/least profitable times are historically, and/or any other sales-related information; see also at least [8:38-41]: the processor can be configured to analyze the provider's available product inventory or service availability (e.g., how many open tables at a restaurant, how many open appointments, etc.); see also at least [8:47-67]: consumer transactions that are reported to the promotional system can also be weighed in the algorithm of process 500 for generating proposed promotion parameters; see also at least [8:47-65]: the promotional system can be configured to determine for which prices and on what types—i.e., product types and a classifications of product type—of goods consumers are purchasing in a geographic area of the provider (e.g., within one block, one mile, five miles, ten miles, and/or any other selected distance from the provider). As such, in response to the promotional system determining that consumers are purchasing umbrellas at a higher rate than historical norms (i.e., suggesting that it may be raining within a target region), discounts on taxicabs (which may encounter higher demand during rain periods) can be reduced or paused pro grammatically in response to a central promotional system determining a promotion offer should be paused in the absence of receiving a provider request to do so. As another example, in response to determining that consumers are purchasing golf clubs in a club house of a local golf club, promotion parameters may be generated for a practice round at the golf club whereby such newly purchased clubs may be used; see also at least [9:55-63]: the promotional system and/or the provider system can be configured to receive and/or monitor sales and/or other analytics data associated with the promotion offer. For example, at 606, the promotional system can be configured to keep track how many promotions have sold, the promotion value, the discount value, how quickly the promotions sold, where the promotions are sold, what other promotions were bought by the same or similar consumers, and/or any other data that may be analyzed by, e.g., process 500 see also at least [9:64-10:23]); 
presenting, by the server for display on a user interface of the merchant client electronic device, a graphical indicator corresponding [to] a revision to at least one element of the [promotion] of the merchant based on a product […] offer, wherein the product […] offer is based on evaluating the e-commerce product purchase pattern data, the product […] offer comprising the product bundled with a second product corresponding to the classification of the product type (see at least [9:1-9:10]: at 518, proposed promotion parameters (such as those shown in FIG. 2) can be generated based on the results of the analyses of 504-516. In some embodiments, additional and/or different analyses may be included in process 500. Further, some embodiments can skip to 518 after performing fewer steps and/or after performing each of 504-516. As such, process 500 can generate proposed promotion parameters based on various analytics related to the provider’s sales information, other provider’s sales information and/or consumer’s purchasing information; see also at least [14:32-44]: promotion generating/editing module 910 can be configured to analyze multiple potential promotion offers (e.g., including various combinations of days, times, goods, durations, etc.) in view of known provider needs (such as, e.g., needing to sell excess inventory, underutilized service appointments, and/or inventory about to expire) to recommend one (or a list) of potential promotion offers to present to a provider device. In this way, promotion generating/editing module 910 may support multiple ranking algorithms, such as those discussed above, so that the selected algorithm may be chosen at runtime. Further, the present configuration can enable flexibility in terms of configuring additional contexts; see also at least [8:47-65]: the promotional system can be configured to determine for which prices and on what types—i.e., product types and a classifications of product type—of goods consumers are purchasing in a geographic area of the provider (e.g., within one block, one mile, five miles, ten miles, and/or any other selected distance from the provider). As such, in response to the promotional system determining that consumers are purchasing umbrellas at a higher rate than historical norms (i.e., suggesting that it may be raining within a target region), discounts on taxicabs (which may encounter higher demand during rain periods) can be reduced or paused pro grammatically in response to a central promotional system determining a promotion offer should be paused in the absence of receiving a provider request to do so. As another example, in response to determining that consumers are purchasing golf clubs in a club house of a local golf club, promotion parameters may be generated for a practice round at the golf club whereby such newly purchased clubs may be used; see also at least FIG. 7; see also at least [9:23-29]: in response to determining at 520 that the proposed promotion parameters are to be previewed to the provider before being used to revise and/or otherwise generate a promotion offer, process 500 may proceed to 522 and display the proposed promotion parameters for the provider’s approval. For example, display 200 may be presented at 522 when requested; see also at least [9:41-43]: prior to a promotion being activated, a provider may have provided an indication corresponding to an approval of promotion parameters; see also at least [3:54-63]: the displays of FIGS. 1-3 can be presented to a provider by a mobile, handheld provider device and can aid in facilitating the generation of an instrument, such as a coupon and/or other discount offer for a provider's good, service and/or experience, which are sometimes referred to herein as a “deal”, “deal offer”, “promotion” and/or a “promotion offer”; see also at least [4:4-9]: the displays of FIGS. 1-3 can be used to provide a relatively simple, quick, and intuitive way for the provider to create promotions by using one or more third party machines, sometimes referred to herein as “the promotional system.” Additional examples of the promotional system are discussed in connection with FIGS. 8 and 9; see also at least [4:32-46]: display 100 of FIG. 1 is shown as including button 102 that may be displayed by a touch-sensitive display screen of a device, such as a provider device (such as those discussed below in connection with FIGS. 8 and 9); see also at least [6:4-16]. According to applicant’s specification at ¶ [0067], “a subscription of more than one product may also be referred to herein as a bundle.” Because Kim discloses presenting more than one offer together, these offers are a “bundle” according to applicant’s definition of the term); and
responsive to receiving a selection from the merchant client electronic device, enabling, by the server, the revision to at least one element of the [promotion] of the merchant (see at least [9:23-29]: in response to determining at 520 that the proposed promotion parameters are to be previewed to the provider before being used to revise and/or otherwise generate a promotion offer, process 500 may proceed to 522 and display the proposed promotion parameters for the provider’s approval. For example, display 200 may be presented at 522 when requested; see also at least [9:41-43]: prior to a promotion being activated, a provider may have provided an indication corresponding to an approval of promotion parameters; see also at least [3:54-63]: the displays of FIGS. 1-3 can be presented to a provider by a mobile, handheld provider device and can aid in facilitating the generation of an instrument, such as a coupon and/or other discount offer for a provider's good, service and/or experience, which are sometimes referred to herein as a “deal”, “deal offer”, “promotion” and/or a “promotion offer”; see also at least [4:4-9]: the displays of FIGS. 1-3 can be used to provide a relatively simple, quick, and intuitive way for the provider to create promotions by using one or more third party machines, sometimes referred to herein as "the promotional system." Additional examples of the promotional system are discussed in connection with FIGS. 8 and 9; see also at least [4:32-46]: display 100 of FIG. 1 is shown as including button 102 that may be displayed by a touch-sensitive display screen of a device, such as a provider device (such as those discussed below in connection with FIGS. 8 and 9); see also at least [6:4-16]).
Kim discloses various computing architectures for implementing its techniques (see at least [12:4-13:17-20]).

Although Kim discloses creating various product and service offers, Kim does not explicitly disclose that these offers are product subscription offers.
However, Allen, as shown, teaches managing and delivering product subscription offers (see at least [2:12-21]: as another example of a consumption based model for subscription frequency recommendations, Bob browses to the retailer’s website looking to buy paper towels. Bob finds a 32-pack of 2-ply paper towels but is unsure how frequently he and his family would use that many paper towels. The system can analyze Bob’s profile, detect that he has 4 household members, and recommend a subscription frequency of 3 months. Bob can adjust the subscription frequency or simply accept the recommended frequency to establish a new subscription; see also at least [2:22-42]: the electronic retailer 102 can sell items directly, and/or can act as a provider of an electronic marketplace in which other retailers participate and offer items for sale. The electronic retailer 102 can keep this information current in real time, or can update the information on some periodic basis. Then, when a potential new subscriber 110 views, browses, or otherwise consumes information at the electronic retailer 102 for an item for which a subscription is available as a service, the electronic retailer 102 analyzes the purchase statistics 106 and the subscription frequency data store 108 to generate a recommended subscription for the potential new subscriber 110).
Further, Kim does not explicitly disclose, but Allen, as shown, teaches the following limitations:
a customer operating a customer electronic device (see at least [3:53-4:23]: FIG. 2 illustrates a second example system architecture 200. In this architecture, the electronic retailer 202 receives a subscription request for an item from a user 204, such as via a network 206. The subscription request can be an explicit request for a subscription for an item, or can be a request for a web page containing information about the item or a related item, for example; see also at least [2:22-42] and [8:62-11:61]);
a purchase of the product by the customer through a website of the merchant (see at least [2:12-21]: as another example of a consumption based model for subscription frequency recommendations, Bob browses to the retailer’s website looking to buy paper towels. Bob finds a 32-pack of 2-ply paper towels but is unsure how frequently he and his family would use that many paper towels. The system can analyze Bob’s profile, detect that he has 4 household members, and recommend a subscription frequency of 3 months. Bob can adjust the subscription frequency or simply accept the recommended frequency to establish a new subscription; see also at least [2:22-42]: the electronic retailer 102 can sell items directly, and/or can act as a provider of an electronic marketplace in which other retailers participate and offer items for sale. The electronic retailer 102 can keep this information current in real time, or can update the information on some periodic basis. Then, when a potential new subscriber 110 views, browses, or otherwise consumes information at the electronic retailer 102 for an item for which a subscription is available as a service, the electronic retailer 102 analyzes the purchase statistics 106 and the subscription frequency data store 108 to generate a recommended subscription for the potential new subscriber 110; see also at least [5:47-60], [6:51-64], and [7:4-16]); and
the revised promotion results in a revision to at least one element of the website of the merchant (see at least [2:12-42]; see also at least [4:24-50]: as the user edits these fields 310, the system can update the subscription recommendation in real-time. The system can use, for example, JavaScript or some other client-side logic or script to scale the subscription recommendation details based on user-supplied information. Alternatively, the system can use AJAX or other technology platform to communicate the changed information to a server that supplies a revised recommendation. For example, if the user changes the child age field from 27 months to 36 months, the system can update the recommended diaper size from 5 to 6, and can update the pack size from 100 diapers to 80 diapers; see also at least [5:47-60], [6:51-64], and [7:4-16]);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for making consumption-based subscription recommendations using the merchant’s website taught by Allen with the systems for generating promotion offers and providing analytics data disclosed by Kim, because Allen teaches at [1:6-17] that “Online or traditional retailers can provide a time and money saving service for users to subscribe for automatic, recurring orders of consumable products, such as toilet paper, contact lenses, or dishwashing detergent. This approach can help the retailer plan and manage the supply chain, negotiate bulk discounts, and so forth.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for making consumption-based subscription recommendations using the merchant’s website taught by Allen with the systems for generating promotion offers and providing analytics data disclosed by Kim, because the claimed invention is merely a combination of old elements (the techniques for making consumption-based subscription recommendations using the merchant’s website taught by Allen and the systems for generating promotion offers and providing analytics data disclosed by Kim), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Kim does not explicitly disclose, Allen does not explicitly teach, but Makar, as shown, teaches the following limitations:
executing a language processing algorithm on a website of the merchant including communication from one or more customers corresponding to the product (see at least ¶ [0018]: the invention [in Makar] is uniquely designed to interact with web retailer’s customers with real agent reaction times as they give astute answers directly concerning web retailer’s products and goals or offer incentives to complete an action. The patented artificial intelligence engine uses the combination of Bayesian probability and statistics keyword selection, natural language parsing and regular expression processing. Every client interaction is recorded and analyzed, and as a result of the analysis, changes in the answer database are made; see also at least ¶ [0019]: invention [in Makar] provides a method to present a browser-based chat and messaging window (“chat window”) made to look like an instant message window from a live person as an exit pop when a user exits a web site. In another example, the present invention launches a chat window during a session, such as after a settable period of time, or after settable period of user inactivity or a combination of both. Many times, a user will abruptly terminate a shopping cart, registration or lead abandonment at a website. In one example, the method includes presenting at least one messaging window after the end-user terminates a web session. Next a message is displayed to the end-user through the messaging window. The response from the end-user is reviewed using a combination of scripting and artificial intelligence. In this example the scripting, the messaging window and the artificial intelligence are all managed via a web site; see also at least ¶ [0128]: selections of the chatbot attributes in step 1320 include using history and machine learning algorithms, such as Bayesian algorithms and neural networks. The machine learning algorithms can include both supervised and unsupervised algorithms. Further, settings 1308, 1318 are adjusted through a management console. It may override any of the selections or enhance any selections being made by the machine learning algorithms; see also at least ¶ [0107]: sharing the end-user reasoning received by the chat server 752 to the advertising system 720 greatly enhances the quality of the promotion or advertisement sent by advertising system 720 to the end-user. For example, if a user is searching for computers a day or two ago and reviewed but did not purchase a computer, the predictive model will give higher priority to any advertisement from an available advertisement pool for computers to match the end-users interests; see also at least ¶¶ [0111], [0127]-[0130], [0134], and [0162]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for extracting insights from user-entered information taught by Makar with the systems for generating promotion offers and providing analytics data disclosed by Kim (as modified by Allen), because Makar teaches at ¶ [0107] that “sharing the end-user reasoning received by the chat server 752 to the advertising system 720”—such as those received via the chatbot—“greatly enhances the quality of the promotion or advertisement sent by advertising system 720 to the end-user.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for extracting insights from user-entered information taught by Makar with the systems for generating promotion offers and providing analytics data disclosed by Kim (as modified by Allen), because the claimed invention is merely a combination of old elements (the techniques for extracting insights from user-entered information taught by Makar, the techniques for making consumption-based subscription recommendations using the merchant’s website taught by Allen, and the systems for generating promotion offers and providing analytics data disclosed by Kim), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claims 4 and 19: The combination of Kim, Allen, and Makar teaches the limitations as shown in the rejections above. Further, Kim, as shown, discloses the following limitations:
wherein the user interface includes an input interface to adjust an analytics parameter for the server to adjust evaluating the product purchase pattern data (see at least [6:24-48]: the starting point for editing the promotion value and/or other promotion parameters shown in display 300 may be derived from, for example, user-entered preferences, past promotion information, and/or any other type of promotion-related data. Options 304 can be used to configure promotion parameters relating to the times of day during which the promotion may be redeemed by a consumer (e.g., start time and end time). Similarly, options 306 may be used to configure promotion parameters relating to the days during which the promotion may be redeemed by a consumer (e.g., particular days of the week, weekdays, weekends, etc.). In some embodiments, additional or alternative promotion parameters may be configured. For example, the provider may be able to scroll down in the direction of motion arrow 308 to reveal more promotion parameters that a provider may optionally edit; see also at least [9:1-9:10]: at 518, proposed promotion parameters (such as those shown in FIG. 2) can be generated based on the results of the analyses of 504-516. In some embodiments, additional and/or different analyses may be included in process 500. Further, some embodiments can skip to 518 after performing fewer steps and/or after performing each of 504-516. As such, process 500 can generate proposed promotion parameters based on various analytics related to the provider’s sales information, other provider's sales information and/or consumer's purchasing information; see also at least [14:32-44]: promotion generating/editing module 910 can be configured to analyze multiple potential promotion offers (e.g., including various combinations of days, times, goods, durations, etc.) in view of known provider needs (such as, e.g., needing to sell excess inventory, underutilized service appointments, and/or inventory about to expire) to recommend one (or a list) of potential promotion offers to present to a provider device. In this way, promotion generating/editing module 910 may support multiple ranking algorithms, such as those discussed above, so that the selected algorithm may be chosen at runtime. Further, the present configuration can enable flexibility in terms of configuring additional contexts).

Claims 5 and 20: The combination of Kim, Allen, and Makar teaches the limitations as shown in the rejections above. Further, Kim, as shown, discloses the following limitations:
wherein the user interface includes an input interface for specifying products for inclusion in the product […] offer (see at least [9:23-29]: in response to determining at 520 that the proposed promotion parameters are to be previewed to the provider before being used to revise and/or otherwise generate a promotion offer, process 500 may proceed to 522 and display the proposed promotion parameters for the provider’s approval. For example, display 200 may be presented at 522 when requested. The deal in FIG. 2 specifies the products food and drink. By approving this food and drink promotion, the approval specifies these products are to be included in the offer; see also at least [9:41-43]: prior to a promotion being activated, a provider may have provided an indication corresponding to an approval of promotion parameters; see also at least [6:4-16]).

Although Kim discloses creating various product and service offers, Kim does not explicitly disclose that these offers are product subscription offers.
However, Allen, as shown, teaches managing and delivering product subscription offers (see at least [2:12-21]: as another example of a consumption based model for subscription frequency recommendations, Bob browses to the retailer's website looking to buy paper towels. Bob finds a 32-pack of 2-ply paper towels but is unsure how frequently he and his family would use that many paper towels. The system can analyze Bob's profile, detect that he has 4 household members, and recommend a subscription frequency of 3 months. Bob can adjust the subscription frequency or simply accept the recommended frequency to establish a new subscription; see also at least [2:22-42]: the electronic retailer 102 can sell items directly, and/or can act as a provider of an electronic marketplace in which other retailers participate and offer items for sale. The electronic retailer 102 can keep this information current in real time, or can update the information on some periodic basis. Then, when a potential new subscriber 110 views, browses, or otherwise consumes information at the electronic retailer 102 for an item for which a subscription is available as a service, the electronic retailer 102 analyzes the purchase statistics 106 and the subscription frequency data store 108 to generate a recommended subscription for the potential new subscriber 110).
The rationales to modify/combine the teachings of Kim to include the teachings of Allen are presented above regarding claims 1 and 17 and incorporated herein.

Claims 6 and 21: The combination of Kim, Allen, and Makar teaches the limitations as shown in the rejections above. Further, Kim, as shown, discloses the following limitations:
wherein evaluating the product purchase pattern data comprises detecting patterns in products that are being sold by the merchant (see at least [9:1-9:10]: at 518, proposed promotion parameters (such as those shown in FIG. 2) can be generated based on the results of the analyses of 504-516. In some embodiments, additional and/or different analyses may be included in process 500. Further, some embodiments can skip to 518 after performing fewer steps and/or after performing each of 504-516. As such, process 500 can generate proposed promotion parameters based on various analytics related to the provider’s sales information, other provider's sales information and/or consumer's purchasing information; see also at least [14:32-44]: promotion generating/editing module 910 can be configured to analyze multiple potential promotion offers (e.g., including various combinations of days, times, goods, durations, etc.) in view of known provider needs (such as, e.g., needing to sell excess inventory, underutilized service appointments, and/or inventory about to expire) to recommend one (or a list) of potential promotion offers to present to a provider device. In this way, promotion generating/editing module 910 may support multiple ranking algorithms, such as those discussed above, so that the selected algorithm may be chosen at runtime. Further, the present configuration can enable flexibility in terms of configuring additional contexts; see also at least [8:38-46]: at 514, the processor can be configured to analyze the provider’s available product inventory or service availability (e.g., how many open tables at a restaurant, how many open appointments, etc.). Similarly, the processor can be configured to analyze the provider’s calendar and/or any other type of scheduler that is used to help the provider keep track of inventory and/or service availability and, thus, determine when a provider may be more likely to benefit from a promotion being offered—i.e., a pattern of when a provider may be likely to benefit from a promotion being offered based on the provider’s inventory).

Claims 7 and 22: The combination of Kim, Allen, and Makar teaches the limitations as shown in the rejections above. Further, Kim, as shown, discloses the following limitations:
wherein evaluating the product purchase pattern data comprises detecting patterns in products that are in inventory by the merchant (see at least [9:1-9:10]: at 518, proposed promotion parameters (such as those shown in FIG. 2) can be generated based on the results of the analyses of 504-516. In some embodiments, additional and/or different analyses may be included in process 500. Further, some embodiments can skip to 518 after performing fewer steps and/or after performing each of 504-516. As such, process 500 can generate proposed promotion parameters based on various analytics related to the provider’s sales information, other provider's sales information and/or consumer's purchasing information; see also at least [14:32-44]: promotion generating/editing module 910 can be configured to analyze multiple potential promotion offers (e.g., including various combinations of days, times, goods, durations, etc.) in view of known provider needs (such as, e.g., needing to sell excess inventory, underutilized service appointments, and/or inventory about to expire) to recommend one (or a list) of potential promotion offers to present to a provider device. In this way, promotion generating/editing module 910 may support multiple ranking algorithms, such as those discussed above, so that the selected algorithm may be chosen at runtime. Further, the present configuration can enable flexibility in terms of configuring additional contexts; see also at least [8:38-46]: at 514, the processor can be configured to analyze the provider’s available product inventory or service availability (e.g., how many open tables at a restaurant, how many open appointments, etc.). Similarly, the processor can be configured to analyze the provider’s calendar and/or any other type of scheduler that is used to help the provider keep track of inventory and/or service availability and, thus, determine when a provider may be more likely to benefit from a promotion being offered—i.e., a pattern of when a provider may be likely to benefit from a promotion being offered based on the provider’s inventory).

Claims 8 and 23: The combination of Kim, Allen, and Makar teaches the limitations as shown in the rejections above. Further, Kim, as shown, discloses the following limitations:
wherein the prior purchase data is collected from a post purchase care facility that stores customer product purchase information (see at least [7:47-54]: how well a promotion is selling can be determined based on, e.g., the number of promotions sold at a time within the range of availability (e.g., at 1:00 pm when the range of availability is 12:30-2:00 pm). In this regard, any current promotion parameters can be assigned a weighted value based upon trends that are determined in connection with the successfulness and/or unsuccessfulness of the promotions for that particular provider; see also at least [8:28-37]: the provider’s point-of-sale device can be configured to report some or all of the sales information (e.g., dollar amount received, time of day, profitability, etc.) to the promotional system, regardless of whether the sales information is related to a promotion. The non-promotion analytics can then be analyzed by the promotional system to determine how busy the provider is currently, when the provider's busiest/slowest times are historically, when the provider’s most/least profitable times are historically, and/or any other sales-related information; see also at least [8:38-41]: he processor can be configured to analyze the provider's available product inventory or service availability (e.g., how many open tables at a restaurant, how many open appointments, etc.); see also at least [8:47-67]: consumer transactions that are reported to the promotional system can also be weighed in the algorithm of process 500 for generating proposed promotion parameters; see also at least [9:55-63]: the promotional system and/or the provider system—i.e., both post purchase care facilities—can be configured to receive and/or monitor sales and/or other analytics data associated with the promotion offer. For example, at 606, the promotional system can be configured to keep track how many promotions have sold, the promotion value, the discount value, how quickly the promotions sold, where the promotions are sold, what other promotions were bought by the same or similar consumers, and/or any other data that may be analyzed by, e.g., process 500 see also at least [9:64-10:23]).

Claims 24 and 27: The combination of Kim, Allen, and Makar teaches the limitations as shown in the rejections above. Further, Kim, as shown, discloses the following limitations:
wherein the graphical indicator comprises a functional control configured to receive and instruction that enables the [merchant] to include the product subscription offer (see at least [9:1-9:10]: at 518, proposed promotion parameters (such as those shown in FIG. 2) can be generated based on the results of the analyses of 504-516. In some embodiments, additional and/or different analyses may be included in process 500. Further, some embodiments can skip to 518 after performing fewer steps and/or after performing each of 504-516. As such, process 500 can generate proposed promotion parameters based on various analytics related to the provider’s sales information, other provider’s sales information and/or consumer’s purchasing information; see also at least [14:32-44]: promotion generating/editing module 910 can be configured to analyze multiple potential promotion offers (e.g., including various combinations of days, times, goods, durations, etc.) in view of known provider needs (such as, e.g., needing to sell excess inventory, underutilized service appointments, and/or inventory about to expire) to recommend one (or a list) of potential promotion offers to present to a provider device. In this way, promotion generating/editing module 910 may support multiple ranking algorithms, such as those discussed above, so that the selected algorithm may be chosen at runtime. Further, the present configuration can enable flexibility in terms of configuring additional contexts; see also at least [9:23-29]: in response to determining at 520 that the proposed promotion parameters are to be previewed to the provider before being used to revise and/or otherwise generate a promotion offer, process 500 may proceed to 522 and display the proposed promotion parameters for the provider’s approval. For example, display 200 may be presented at 522 when requested; see also at least [9:41-43]: prior to a promotion being activated, a provider may have provided an indication corresponding to an approval of promotion parameters; see also at least [3:54-63]: the displays of FIGS. 1-3 can be presented to a provider by a mobile, handheld provider device and can aid in facilitating the generation of an instrument, such as a coupon and/or other discount offer for a provider's good, service and/or experience, which are sometimes referred to herein as a “deal”, “deal offer”, “promotion” and/or a “promotion offer”; see also at least [4:4-9]: the displays of FIGS. 1-3 can be used to provide a relatively simple, quick, and intuitive way for the provider to create promotions by using one or more third party machines, sometimes referred to herein as "the promotional system." Additional examples of the promotional system are discussed in connection with FIGS. 8 and 9; see also at least [4:32-46]: display 100 of FIG. 1 is shown as including button 102 that may be displayed by a touch-sensitive display screen of a device, such as a provider device (such as those discussed below in connection with FIGS. 8 and 9); see also at least [6:4-48]).
Kim does not explicitly disclose, but Allen, as shown, teaches the following limitations:
the website to include the product subscription offer (see at least [2:12-21]: as another example of a consumption based model for subscription frequency recommendations, Bob browses to the retailer’s website looking to buy paper towels. Bob finds a 32-pack of 2-ply paper towels but is unsure how frequently he and his family would use that many paper towels. The system can analyze Bob’s profile, detect that he has 4 household members, and recommend a subscription frequency of 3 months. Bob can adjust the subscription frequency or simply accept the recommended frequency to establish a new subscription; see also at least [2:22-42]: the electronic retailer 102 can sell items directly, and/or can act as a provider of an electronic marketplace in which other retailers participate and offer items for sale. The electronic retailer 102 can keep this information current in real time, or can update the information on some periodic basis. Then, when a potential new subscriber 110 views, browses, or otherwise consumes information at the electronic retailer 102 for an item for which a subscription is available as a service, the electronic retailer 102 analyzes the purchase statistics 106 and the subscription frequency data store 108 to generate a recommended subscription for the potential new subscriber 110; see also at least [5:47-60], [6:51-64], and [7:4-16]).
The rationales to modify/combine the teachings of Kim to include the teachings of Allen are presented above regarding claims 1 and 17 and incorporated herein.

Claims 25 and 28: The combination of Kim, Allen, and Makar teaches the limitations as shown in the rejections above. Further, Kim, as shown, discloses the following limitations:
presenting, by the server, a second graphical indicator for a second product […] offer (see at least [9:1-9:10]: at 518, proposed promotion parameters (such as those shown in FIG. 2) can be generated based on the results of the analyses of 504-516. In some embodiments, additional and/or different analyses may be included in process 500. Further, some embodiments can skip to 518 after performing fewer steps and/or after performing each of 504-516. As such, process 500 can generate proposed promotion parameters based on various analytics related to the provider’s sales information, other provider’s sales information and/or consumer’s purchasing information; see also at least [14:32-44]: promotion generating/editing module 910 can be configured to analyze multiple potential promotion offers (e.g., including various combinations of days, times, goods, durations, etc.) in view of known provider needs (such as, e.g., needing to sell excess inventory, underutilized service appointments, and/or inventory about to expire) to recommend one (or a list) of potential promotion offers to present to a provider device. In this way, promotion generating/editing module 910 may support multiple ranking algorithms, such as those discussed above, so that the selected algorithm may be chosen at runtime. Further, the present configuration can enable flexibility in terms of configuring additional contexts; see also at least [9:23-29]: in response to determining at 520 that the proposed promotion parameters are to be previewed to the provider before being used to revise and/or otherwise generate a promotion offer, process 500 may proceed to 522 and display the proposed promotion parameters for the provider’s approval. For example, display 200 may be presented at 522 when requested; see also at least [9:41-43]: prior to a promotion being activated, a provider may have provided an indication corresponding to an approval of promotion parameters; see also at least [3:54-63]: the displays of FIGS. 1-3 can be presented to a provider by a mobile, handheld provider device and can aid in facilitating the generation of an instrument, such as a coupon and/or other discount offer for a provider's good, service and/or experience, which are sometimes referred to herein as a “deal”, “deal offer”, “promotion” and/or a “promotion offer”; see also at least [4:4-9]: the displays of FIGS. 1-3 can be used to provide a relatively simple, quick, and intuitive way for the provider to create promotions by using one or more third party machines, sometimes referred to herein as "the promotional system." Additional examples of the promotional system are discussed in connection with FIGS. 8 and 9; see also at least [4:32-46]: display 100 of FIG. 1 is shown as including button 102 that may be displayed by a touch-sensitive display screen of a device, such as a provider device (such as those discussed below in connection with FIGS. 8 and 9); see also at least [6:4-48]).

Although Kim discloses creating various product and service offers, Kim does not explicitly disclose that these offers are product subscription offers.
However, Allen, as shown, teaches managing and delivering product subscription offers (see at least [2:12-21]: as another example of a consumption based model for subscription frequency recommendations, Bob browses to the retailer's website looking to buy paper towels. Bob finds a 32-pack of 2-ply paper towels but is unsure how frequently he and his family would use that many paper towels. The system can analyze Bob's profile, detect that he has 4 household members, and recommend a subscription frequency of 3 months. Bob can adjust the subscription frequency or simply accept the recommended frequency to establish a new subscription; see also at least [2:22-42]: the electronic retailer 102 can sell items directly, and/or can act as a provider of an electronic marketplace in which other retailers participate and offer items for sale. The electronic retailer 102 can keep this information current in real time, or can update the information on some periodic basis. Then, when a potential new subscriber 110 views, browses, or otherwise consumes information at the electronic retailer 102 for an item for which a subscription is available as a service, the electronic retailer 102 analyzes the purchase statistics 106 and the subscription frequency data store 108 to generate a recommended subscription for the potential new subscriber 110).
The rationales to modify/combine the teachings of Kim to include the teachings of Allen are presented above regarding claims 1 and 17 and incorporated herein.

Claims 26 and 29: The combination of Kim, Allen, and Makar teaches the limitations as shown in the rejections above. Further, Kim, as shown, discloses the following limitations:
enabling, by the server, the revision to the [promotion] corresponding to at least the graphical indicator and the second graphical indicator (see at least [9:23-29]: in response to determining at 520 that the proposed promotion parameters are to be previewed to the provider before being used to revise and/or otherwise generate a promotion offer, process 500 may proceed to 522 and display the proposed promotion parameters for the provider’s approval. For example, display 200 may be presented at 522 when requested; see also at least [9:41-43]: prior to a promotion being activated, a provider may have provided an indication corresponding to an approval of promotion parameters; see also at least [3:54-63]: the displays of FIGS. 1-3 can be presented to a provider by a mobile, handheld provider device and can aid in facilitating the generation of an instrument, such as a coupon and/or other discount offer for a provider's good, service and/or experience, which are sometimes referred to herein as a “deal”, “deal offer”, “promotion” and/or a “promotion offer”; see also at least [4:4-9]: the displays of FIGS. 1-3 can be used to provide a relatively simple, quick, and intuitive way for the provider to create promotions by using one or more third party machines, sometimes referred to herein as "the promotional system." Additional examples of the promotional system are discussed in connection with FIGS. 8 and 9; see also at least [4:32-46]: display 100 of FIG. 1 is shown as including button 102 that may be displayed by a touch-sensitive display screen of a device, such as a provider device (such as those discussed below in connection with FIGS. 8 and 9); see also at least [6:4-48]).

Kim does not explicitly disclose, but Allen, as shown, teaches the following limitations:
the revised promotion results in a revision to the website (see at least [2:12-21]: as another example of a consumption based model for subscription frequency recommendations, Bob browses to the retailer’s website looking to buy paper towels. Bob finds a 32-pack of 2-ply paper towels but is unsure how frequently he and his family would use that many paper towels. The system can analyze Bob’s profile, detect that he has 4 household members, and recommend a subscription frequency of 3 months. Bob can adjust the subscription frequency or simply accept the recommended frequency to establish a new subscription; see also at least [2:22-42]: the electronic retailer 102 can sell items directly, and/or can act as a provider of an electronic marketplace in which other retailers participate and offer items for sale. The electronic retailer 102 can keep this information current in real time, or can update the information on some periodic basis. Then, when a potential new subscriber 110 views, browses, or otherwise consumes information at the electronic retailer 102 for an item for which a subscription is available as a service, the electronic retailer 102 analyzes the purchase statistics 106 and the subscription frequency data store 108 to generate a recommended subscription for the potential new subscriber 110; see also at least [5:47-60], [6:51-64], and [7:4-16]).
The rationales to modify/combine the teachings of Kim to include the teachings of Allen are presented above regarding claims 1 and 17 and incorporated herein.

Claims 30 and 31: The combination of Kim, Allen, and Makar teaches the limitations as shown in the rejections above.
Kim does not explicitly disclose, but Makar, as shown, discloses the following limitations:
identifying, by the server, using the communication from one or more customers, a product type associated with the product, wherein the product […] offer corresponds to a second product having the product type of the product (see at least ¶ [0067]: once the chatbot chat window is loaded in step 408 as shown in FIG. 2, the Greeting Request is received 410 from the chat window and TSA server 130 produces the Output Greeting 412 to the chatbot chat window. Next, a sales pitch is requested 414 and a response received from the TSA server 130. The system uses the greeting and sales pitch, collectively known as a events to sell, cross-sell or up-sell a product. The timing and when the sales pitch is displayed depends on whether a user of the chatbot chat window enters a question. The sales pitch can be a single entry or multiple entries to construct overall sales pitch; see also at least ¶ [0074]: responses to Global Campaigns are searched in order to identify user's questions that are to be handled the same, no matter the web retailer's campaign. Next in step 604, if a response is found the response is sent in step 612. However, if a response is not found, a test is made to determine if this is part of a target campaign in step 606. If it is part of a target campaign setup by a web retailer to handle a special product line or situation, the response for the target campaign is searched in step 608 and if a response is found in step 610, the response is sent in step 612; see also at least ¶ [0110]: in another example, the invention in Makar targets the abandon user for a complimentary products. For example the user buys a used car, the present invention could cross-sell an extended warranty; see also at least ¶ [0084]).

Although Kim discloses and Makar teaches creating various product and service offers, Kim does not explicitly disclose and Makar does not explicitly teach that these offers are product subscription offers.
However, Allen, as shown, teaches managing and delivering product subscription offers (see at least [2:12-21]: as another example of a consumption based model for subscription frequency recommendations, Bob browses to the retailer’s website looking to buy paper towels. Bob finds a 32-pack of 2-ply paper towels but is unsure how frequently he and his family would use that many paper towels. The system can analyze Bob’s profile, detect that he has 4 household members, and recommend a subscription frequency of 3 months. Bob can adjust the subscription frequency or simply accept the recommended frequency to establish a new subscription; see also at least [2:22-42]: the electronic retailer 102 can sell items directly, and/or can act as a provider of an electronic marketplace in which other retailers participate and offer items for sale. The electronic retailer 102 can keep this information current in real time, or can update the information on some periodic basis. Then, when a potential new subscriber 110 views, browses, or otherwise consumes information at the electronic retailer 102 for an item for which a subscription is available as a service, the electronic retailer 102 analyzes the purchase statistics 106 and the subscription frequency data store 108 to generate a recommended subscription for the potential new subscriber 110).

The rationales to modify/combine the teachings of Kim to include the teachings of Allen and Makar are presented above regarding claims 1 and 17 and incorporated herein.


Claims 2 and 18 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Kim et al. (U.S. Pat. No. 10,664,861) (hereinafter “Kim”) in view of Allen et al. (U.S. Pat. No. 9,659,310 B1) (hereinafter “Allen”) and Makar et al. (U.S. Pub. No. 2014/0279050 A1) (hereinafter “Makar”) and further in view of Amazon Services Seller Central Homepage from May 1, 2013 (hereinafter “Amazon”).

Claims 2 and 18: The combination of Kim, Allen, and Makar teaches the limitations as shown in the rejections above.
Kim does not explicitly disclose, Allen and Makar do not explicitly teach, but Amazon, as shown, teaches the following limitations:
wherein the user interface is presented on a user home page an electronic platform via the server (see at least p. 1. The Amazon Services Seller Central home page—i.e., a home page—that allows the merchant to access its store on Amazon—i.e., an electronic (commerce) platform).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the techniques for using a home page to access a web-based interface taught by Amazon to access the systems for generating promotion offers and providing analytics data disclosed by Kim (as modified by Allen and Makar), because the claimed invention is merely a combination of old elements (the techniques for using a home page to access a web-based interface taught by Amazon , the techniques for extracting insights from user-entered information taught by Makar, the techniques for making consumption-based subscription recommendations using the merchant’s website taught by Allen, and the systems for generating promotion offers and providing analytics data disclosed by Kim), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Response to Arguments
Applicant’s arguments filed with the Reply have been fully considered but are not persuasive. The revised grounds of rejection presented above demonstrate how the features added to the claims via the amendments are disclosed or taught by the applied prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to promotion management systems.
Scholl et al. (U.S. Pat. No. 10,304,091 B1) (deal generation using point-of-sale systems and related methods); and
Bennett et al. (U.S. Pub. No. 2012/0150607 A1) (online sales with automatic rebate and coupon redemption).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B TOKARCZYK/             Primary Examiner, Art Unit 3622